Citation Nr: 1710433	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  16-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for bipolar disorder, to include as secondary to equilibrium problems and/or a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.

This matter comes before the Board of Veteran's Appeals (Board) from a May 2013  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for a heart condition and entitlement to service connection for bipolar disorder, to include as secondary to equilibrium problems and/or his service-connected hearing loss disability.

In September 2016, the Veteran submitted an updated VA Form 21-22 identifying the American Legion as his power of attorney, in relation to a pension claim currently with the RO.  The Veteran did not make this change within 90 days of the certification and transfer of this case to the Board, nor did he submit the change directly to the Board, as is required by regulation. See 38 C.F.R. § 20.1304(a) (2016).  Thus, in this specific circumstance, the Board considers the attorney identified on the title page as the proper representative for the claims being decided on appeal.  For any claims and appeals going forward, the Board finds the proper representative to be the American Legion.  See, e.g., Perez v. Shinseki, 25 Vet. App. 190 (2012) (acknowledging that the purpose of 38 C.F.R. § 20.1304  is to allow for the orderly and prompt processing of appeals and affirming the Board's decision that declined to recognize a representative change when the requirements of the regulation were not met).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c)
("advanced age"  is defined as 75 or more years of age).





FINDINGS OF FACT

1.   The Veteran's heart disability did not manifest in service, was not manifest within one year after separation from service and is unrelated to service.

2.  Service connection has not been established for a disability manifested by equilibrium problems. 

3.  The Veteran has a current bipolar diagnosis, however, the evidence is against a finding that his bipolar disorder is caused or aggravated by his service-connected bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by active service, and is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Bipolar disorder was not incurred in or aggravated by active service, and is not proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the present case, in July 2012 and March 2016 letters, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA. The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.

With regard to the heart disorder issue, the Board also notes that no examination was conducted nor is one warranted in conjunction with such claim. In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection for a heart disorder decided herein. Although it is clear the Veteran has a current heart disability, the evidence is against a finding that the Veteran incurred a disease or injury relating to his heart during service.  Moreover, the only indication of record suggesting a relationship between the disability and service is the Veteran's conclusory generalized statement that such disability is related to service, which is insufficient to trigger the duty to assist. See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide this issue.

With regard to the bipolar disorder issue, the Veteran was provided a VA examination in February 2016.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the bipolar disability issue decided herein has been met.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arteriosclerosis, if the disability manifests to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

 For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish the chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F. 3d 1331, 1338  (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic per 38 C.F.R. § 3.309 (a)). Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A. Heart Disorder

The Veteran claims entitlement to service connection for a heart disability.

With respect to current disability, it is undisputed that the Veteran has coronary artery disease.  The earliest post-service evidence of heart problems is April 1985.  Specifically, a medical record from M.C.B.O.C. dated in February 2008 notes that the Veteran has a previous history of two open-heart surgeries, one in 1985 and the second in 2001.  Private medical records received in May 2008 indicate that the Veteran was diagnosed with coronary artery disease in April 1985.
With respect to in-service disease or injury, the Veteran's service treatment records are negative for complaints, treatment, or diagnosis of any heart condition.  Significantly, the Veteran's August 1954 separation examination shows a "normal" clinical evaluation of the heart.  Chest examinations performed upon entrance and separation were also deemed to be "normal."  There is no evidence of a heart disorder (arteriosclerosis) within one year after military service, and the Veteran does not contend that his heart disability had its onset during service or within his first post service year.  The Veteran also does not attribute his current heart disability to any particular in-service event or injury.  As noted above, the earliest evidence of a heart disorder is April 1985.  

The evidence also does not include medical or lay evidence otherwise establishing a link between the Veteran's heart disability and his period of service.  It is acknowledged that the Veteran is competent to attest to his observable symptomatology, to include whether he has experienced symptoms of heart problems since service (see Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case however, the Veteran has not made any allegations regarding heart problems which began and have continued since service.  Moreover, there is contemporaneous evidence in the form of normal in-service chest x-rays, and a "normal" clinical evaluation of the heart upon separation in August 1954 that weighs against a finding of in-service incurrence and continuity of symptoms since service.  38 C.F.R. § 3.303(b).  

As the evidence is against a finding of an in-service incurrence of a disease or injury affecting the Veteran's heart, and there is no indication or assertion that arteriosclerosis manifested to a compensable degree within the Veteran's first post-service year, or is otherwise related to service to include by a showing of continuity of symptoms, service connection is denied on both a direct and presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Bipolar Disorder

The Veteran contends that he is entitled to service connection for his bipolar disorder, to include as secondary to equilibrium problems and/or his service-connected bilateral hearing loss disability. 

It is undisputed the Veteran has a diagnosis of "unspecified bipolar and related disorder."  See the February 2016 VA examiner's report, at 1.  

The Veteran does not contend that his bipolar disorder is related to his period of service.  Nevertheless, the Board notes that the Veteran's service treatment records are negative for psychiatric problems.  Specifically, the Veteran's August 1954 separation examination shows a "normal" clinical evaluation of psychiatric system.  The record indicates the Veteran first sought treatment for mental health issues in the early 1970s.  He has not asserted he has experienced psychiatric problems since service, nor does he attribute his current disability to any in-service event or injury.  The February 2016 VA examiner reviewed the Veteran's claims file and determined that the Veteran's bipolar disorder was "in no way" a result of military service, noting that the Veteran's service treatment records and disciplinary records fail to show potential symptoms of bipolar disorder emerging during service.  The Veteran has not submitted evidence to the contrary.  Thus, service-connection for bipolar disorder on a direct basis is not warranted.  

The Board notes in passing that bipolar disorder is characterized as a mood disorder under the DSM-V, and is therefore not considered to be a psychosis.  See the February 2016 VA examiner's report, at 10.  As such, service-connection may not be presumed under the provisions of 38 C.F.R. § 3.307 and 3.309(a).  

With regard to the Veteran's contention that his bipolar disorder is secondary to equilibrium problems, because service connection for equilibrium problems is not established, service connection for bipolar disorder as secondary to equilibrium problems may not be granted.  See 38 C.F.R. § 3.310.  Indeed, the Board denied the Veteran's service-connection claim for a disability manifested by equilibrium problems in an unappealed June 2014 decision.   

With regard to the Veteran's contention that his bipolar disorder is secondary to his hearing loss, the Board notes that the Veteran is indeed service-connected for a bilateral hearing loss disability.

In support of his claim, the Veteran submitted a private medical opinion from Dr. A.F. dated in September 2013.  The opinion notes that there is substantial comorbidity between mood and various medical and behavioral conditions.  Dr. A.F. cited a study of the comorbidity of auditory disorders and mental health issues, which found a strong association between "adult onset hearing loss and mental health disorders."  Dr. A.F. noted that hearing loss is a significant factor in the incidence of mental health disorders.   Dr. A.F. noted that the DSM-V acknowledges it is not often possible to unequivocally demonstrate the etiological connection, but one major consideration is the presence of a temporal association between the onset, exacerbation, or remission of the general medical condition and that of the mood disturbance and another is the presence of features that are atypical of primary mood disorders.  Based on the Veteran's medical history, Dr. A.F. concluded that it is more likely than not that the Veteran's psychiatric condition is due to his service-connected hearing loss.   See the September 2013 report of Dr. A.F. 

The Veteran was subsequently given a VA psychiatric examination in February 2016.  The February 2016 VA examiner reviewed the Veteran's medical history, and upon examination of the Veteran determined that there was no evidence of impaired hearing having been caused or exacerbated or aggravated his bipolar illness.  In support, the VA examiner highlighted the fact that the Veteran reported that his initial treatment for bipolar disorder was brought about by the accumulation of both marital stressors (wife's infidelity) and work stressors (being asked to assume extra duties, refusing, and being placed on another shift as punishment for his refusal) and of note, the Veteran never mentioned hearing impairment as a concern, let alone impacting his bipolar symptoms during the course of examination.

Crucially, in addressing the Veteran's bipolar disorder, the February 2016 examiner also reviewed Dr. A.F.'s September 2013 opinion, discussed above. Specifically, the February 2016 VA examiner noted that Dr. A.F.'s citation of literature indicates only the comorbidity/correlation, or association, of hearing problems with mood disorders and that correlation/association is not causation, as one can correlate/associate a myriad of factors without one causing the other. The VA examiner further opined that Dr. A.F. misinterpreted or misunderstood the concept of associations in scientific literature in this regard. 

The VA examiner also opined that while prodromal stressors might be tied to the same timeframe of the emergence of one's first manic, hypomanic, or depressive episode, and such stressors might even be concurrent with subsequent episodes, such prodromal stressors are not opined to "cause" bipolar disorder, an illness predominantly genetic in nature, and are not even permanently aggravating of said bipolar illness.  Dr. A.F.'s opinion was an interpretative confounding of variables that are not scientifically found to be causal in nature, and which are not associated with permanent aggravation of a bipolar mental disorder let alone causing it.  While one could argue that a situational or reactive depressive mood episode might occur when one loses one's hearing, such is typically mitigated over time with remission of symptoms even without any treatment.  As a genetically driven illness, bipolar disorder will not mitigate over time or remit spontaneously/permanently (though symptoms severity may decrease with age), and tends to need lifelong treatment for stabilization of symptoms, with such being the case for this veteran. 

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008).  The examiner must also explain the basis for an etiology opinion without resorting to speculation.  See Stefl v. Nicholson, Vet App. 120, 125 (2007).

In weighing medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The opinion is considered probative if it is definitive and supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake at 304.

The medical evidence in support of a nexus is limited to Dr. A.F.'s September 2013 opinion.  Although Dr. A.F. is qualified as a licensed clinical psychologist, the Board finds the reasoning behind Dr. A.F.'s conclusion less probative than that of the February 2016 VA examiner, and therefore entitled to less weight.  Although Dr. A.F. provides some support for his positive nexus opinion, he cites to the "entire record" and the Veteran's medical history generally, as an indication that a potential etiological connection exists between the Veteran's hearing loss and bipolar disorder without specifying what precisely in the record supports this conclusion.  On the other hand, the February 2016 VA examiner not only reviewed the record, but cited to specific instances where the Veteran's bipolar disorder was attributed to marital and work-related stressors.  In addition, the February 2016 VA examiner specifically considered the theories identified and applied by Dr. A.F., noting that private examiner's opinion is opined to be an interpretative confounding of variables that are not scientifically found to be causal in nature, and which are not associated with permanent aggravation of a bipolar mental disorder let alone causing it.

The Board considers the February 2016 VA medical opinion to be highly persuasive.  It is authored by a clinical psychologist qualified to make psychological determinations and interpret clinical evidence based upon his education and expertise.  It fully considers the Veteran's evidence, to include his lay statements, STR's, service personnel records, and private medical opinion.  The opinion is consistent with the Veteran's own reports of history, cites to the record, and fully addresses and theories forming the bases of Dr. A.F.'s negative nexus opinion, referencing the differences between comorbidity and causation, and the effects of hearing loss on this Veteran.  For these reasons, the Board finds the February 2016 VA examination and resulting opinion to be the most persuasive medical opinion.

The Board recognizes that the Veteran himself believes his bipolar disorder was caused or aggravated by his hearing loss (see the May 5, 2016 letter from the Veterans' attorney (noting that the Veteran "feels he is entitled to service connection for bipolar disorder")).   Indeed, the Veteran is competent to report what he has been told by medical professionals and competent to report on his own observable symptomatology.  In this case, the Board finds that such assertions or beliefs are outweighed by the highly probative and detailed findings of the VA opinion described above.  

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's bipolar disorder did not manifest in service, or indeed for many years thereafter. Furthermore, the most probative evidence establishes that his bipolar disorder is unrelated to service, and was not caused or aggravated by a service-connected disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.

Service connection for bipolar disorder, to include as secondary to equilibrium problems and/or his bilateral hearing loss disability is denied.


____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


